    

“ak

fa
|

 

 

gaz New Jersey Courts

Independence * Integrity * Fairness »* Quality Service Administrative Office of the Courts

 

GLENN A. GRANT, J.A.D.

Acting Administrative Director of the Courts

 

Richard J. Hughes Justice Complex * P.O. Box 037 » Trenton, NJ 08625-0037 _ njcourts.gov » Tel: 609-376-3000 » Fax: 609-376-3002

May 28, 2021

Melanie H. Muhlstock, Esq.

Parker Waichman LLP

6 Harbor Park Drive

Port Washington, New York 11050

Re: Supreme Court Approval of Application Requesting Multicounty
Litigation Designation of the Tasigna® Cases

Dear Ms. Muhlstock:

The Supreme Court has granted your application requesting multicounty litigation
(MCL) designation of New Jersey state-court litigation alleging injuries as a result of use of the
drug Tasigna®. The Court assigned this MCL to Bergen County for centralized management by
Superior Court Judge Rachelle Harz.

This will also serve to acknowledge receipt and consideration of two submissions
received after the closure of the comment period, that is, Defendant’s May 3, 2021 supplemental
letter and your reply of May 4, 2021.

Enclosed are (1) the Supreme Court’s April 6, 2021 Order; and (2) the May 28, 2021
Notice to the Bar advising of the Court’s action in this matter. Judge Harz’s Initial Case
Management Order will be posted on the Judiciary’s Internet website (www.njcourts.gov) at
http://njcourts.gov/attorneys/mel/index.html. I would ask that you provide any counsel of record
with copies of this letter and enclosures.

 

Any questions regarding this matter may be directed to Melissa A. Czartoryski, Esq.,
Chief in the Civil Practice Division of the Administrative Office of the Courts at
Melissa.Czartoryski@njcourts.gov or at (609) 815-2900 ext. 54900.

Very truly yours,

Lunn \owk- ae
Gle nA. Grant, J.A.D “VND
Enclosures
cc: Steven D. Bonville, Chief of Staff
Jennifer M. Perez, Director, Trial Court Services
Taironda E. Phoenix, Asst. Director, Civil Practice
Special Assistants to the Administrative Director
Melissa A. Czartoryski, Chief, Civil Practice

 

iter yey

AD A ENSURING
AN OPEN DOOR TO
Americans with JUSTICE

Disabilities Act

Case 2:21-cv-00135-JPS FileeQ//0G/21 Page 1of 2 Document 11-4

 
SUPREME COURT OF NEW JERSEY

On application made pursuant to Rule 4:38A and the Multicounty Litigation
Guidelines and Criteria for Designation (Revised) promulgated by Directive #02-19 in
accordance with that Rule, it is hereby ORDERED that all pending and future New
Jersey state court actions against Novartis Pharmaceuticals Corporation alleging
injuries as a result of the use of the drug Tasigna® for treatment of chronic myeloid
leukemia, be designated as multicounty litigation ("MCL") for centralized management

purposes; and

It is FURTHER ORDERED that any and all such complaints that have been filed
in the various counties and that are under or are awaiting case management and/or
discovery shall be transferred from the county of venue to the Superior Court, Law
Division, Bergen County and that, pursuant to N.J. Const. (1947), Art.VI, sec.2, par.3,
the provisions of Rule 4:3-2 governing venue in the Superior Court are supplemented
and relaxed so that all future such complaints, no matter where they might be venued,

shall be filed in Bergen County; and

It is FURTHER ORDERED that Superior Court Judge Rachelle L. Harz shall
oversee management and trial issues for such cases and may, in her discretion, return

such cases to the original county of venue for disposition, and

It is FURTHER ORDERED that no Mediator or Master may be appointed in this

litigation without the express prior approval of the Chief Justice.

For the Court,

aot
= a & oe

Chief Justice

Dated: April 6, 2021

Case 2:21-cv-00135-JPS Filed 07/06/21 Page 2 of2 Document 11-4
